UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6075



ZARA ELLIS SADLER,

                                           Petitioner - Appellant,

          versus


BARBARA CLAIRE TILLEY,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:06-cv-03399-DCN)


Submitted:   May 10, 2007                 Decided:   May 14, 2007


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Zara Ellis Sadler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Zara Ellis Sadler, who is not incarcerated, seeks to

appeal the district court’s order accepting the recommendation of

the magistrate judge and denying relief on her 28 U.S.C. § 2254

(2000) petition. Section 2254 provides a vehicle for habeas corpus

relief for state prisoners “in custody pursuant to the judgment of

a State Court” in violation of the Constitution or federal laws or

treaties.      28 U.S.C. § 2254(a).         As Sadler’s petition does not

arise   from    a   criminal      conviction,    but    rather    was    filed     in

connection     with    Sadler’s    employment    discrimination         action,    we

conclude the district court properly dismissed the petition without

prejudice.      Accordingly,       we   grant   leave    to    proceed    in   forma

pauperis and affirm the order of the district court.               See Sadler v.

Tilley, 2:06-cv-03399-DCN (D.S.C. Jan. 4, 2007).                We dispense with

oral    argument      because   the     facts   and    legal    contentions       are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                          AFFIRMED




                                        - 2 -